Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract 
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9,11-16,18,19,22-26,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6127436 ( from WO 00/24802  which cites WO2015171433A1 and US10611879B2) see abstract, col. 1-4, Example 1 and claims in view of  USP 8637586 further in view of USP 5726277 col. 3 line 60-62.


With regard to claim 1 which is directed to a method of preparing a water-soluble or water-dispersible polyester resin composition comprising subjecting a terephthalate polymer to a glycolysis/alcoholysis reaction, and re-polymerization reaction;


USP 6127436 discloses organic oligomer binder produced by depolymerizing virgin, scrap, recycled or reclaimed polyethylene terephthalate via an alcoholysis reaction with branched glycols and esterifying the resulting polyol oligomer with polybasic carboxylic acids and/or anhydrides

wherein said glycolysis/alcoholysis reaction comprises reacting:

70% to 95% by weight of at least one terephthalate polymer, based on the total weight of the composition; and

 	(B)  0.5% to 30% by weight of at least one mono-, bi-, or higher-valent alcohol or oxyalkylated alcohol, based on the total weight of the composition;
in order to get a reaction mixture; wherein the OH equivalents from the alcohol are less than the OH equivalents from the terephthalate polymer; and
wherein said re-polymerization comprises adding to the reaction mixture:

0.5% to 30% by weight of at least one polybasic carboxylic acid and/or anhydride, based on total weight of the composition;


The PET and process thereof comprises of about 40 to 70 weight percent recurring ethylene terephthalate units, recurring units of C3 + alpha alkylene terephthalate, hydroxy alkylene terephthalate and pendant units of polybasic aliphatic, alicyclic or aromatic monocarboxylate. Specifically, USP 6127436 also discloses a process for converting waste polyethylene terephthalate into binder resin having an acid value between 5 and 50 mg KOH/g comprising:

a)    reacting PET particles with 3-25 wt.% of a mixture of C3+ 1,2- alkylene glycol and polyhydric aliphatic alcohol in a weight ratio of 1: 2 to 1: 5, respectively in the presence of an alcoholysis catalyst for a time sufficient to convert said polymer into an oligomeric PET polyol; and

b)    contacting said oligomer with 5-40 wt.% of a polybasic aliphatic, alicyclic or aromatic organic acid or acid anhydride under esterification conditions.

The alcoholysis conditions of step (a) include temperature of 150-250 °C and reaction time of 2-12 hours or until the mixture becomes homogeneous.

Note particularly claims 1-5, 17 of USP 6127436.


wherein the addition of the polybasic acid and/or anhydride is done either:
sequentially, wherein all of the polybasic acid or anhydride is added to the reaction
mixture after the glycolysis reaction has run for about 30 to 200 minutes, and/or the mixture exhibits a 15-minute clear peel, and/or the glycolysis reaction is run until there is essentially no reflux; or


     ii)    essentially sequentially, wherein a portion of the polybasic acid and/or anhydride is
added to the reaction mixture in the beginning at the same time as the terephthalate polymer and alcohol, with the remainder of the polybasic acid and/or anhydride being added:

a)    after the glycolysis reaction has run for about 30 to 200 minutes; and/or
b)    after the reaction mixture exhibits a 15-minute clear peel; and/or
c) after the glycolysis reaction is run until there is essentially no reflux; wherein the ratio of the polybasic acid and/or anhydride added at the beginning of the reaction to the polybasic acid added after the glycolysis reaction has run for about 30 to 200 minutes, and/or the mixture exhibits a 15-minute clear peel, and/or the glycolysis reaction is run until there is essentially no reflux is 1:99 to 99:1;


Note Example 1: Methyl hexahydrophthalic anhydride was added to the mixture over a 1 hour period while the temperature was increased to 230° C. and water was removed.  Then, benzoic acid (6.0 parts) was added and the temperature was again raised and maintained at 240° C. until the acid number of the binder resin was no longer decreasing linearly with time. See also Examples 2 and 3. 

wherein the polyester resin has an acid value greater than 50 mg KOH/g; and


The obtained oligomeric PET of the primary reference USP 6127436 has an acid value up to 50 mg KOH/g (between 5 and 50 mg KOH/g) and is expected to be water dispersible. 

wherein the polyester resin has a glass transition temperature (Tg) equal to or greater than 40°C.


Since the polyester resin of the primary reference USP 6127436is made from the same components under the same process conditions and has the same resulting characteristics, it is reason to conclude that the glass transition temperature naturally flows from or inevitably results in a glass transition temperature greater than 40oC. 


With regard to claim 5, wherein the terephthalate polymer comprises a waste material.

See abstract of the primary reference USP 6127436.




With regard to claim 6, wherein (C) further comprises 0.5% to 30% by weight of at least one fatty acid, based on the total weight of the composition; and claim 7, wherein the fatty acid is a dimer acid.


WO2015171433A1 and US10611879B2 which more specifically discloses the type of polybasic acids useable in the reference. Note that both reference discloses the use of specific dimer fatty acids. Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a dimer fatty acid, since the reference disclose the use of polybasic acid which encompass dimer fatty acid and the related reference WO 00/24802) reference also cites” WO2015171433A1 and US10611879B2 which more specifically discloses the type of polybasic acids useable in the reference. Note that both reference discloses the use of specific dimer fatty acids. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 8, wherein (C) comprises isophthalic acid.


In col. 4 lines 63 to col. 5 line 3, of the primary reference USP 6127436e disclose that a second step of the process involves converting, via an esterification reaction, the oligomer PET polyol produced by depolymerization. The oligomeric PET polyol's 


With regard to claim 9, comprising isophthalic acid or a dimer acid, or a combination thereof.

See discussion in applicants’ claim 6 and claim 8 of the primary reference USP 6127436 above.



With regard to claim 11, wherein the reaction mixture comprises 70% to 93% by weight of polyethylene terephthalate, 0.1% to 10% by weight of diethylene glycol, 0.1% to 15% by weight of glycerol, 1% to 20% by weight of a fatty acid, 1% to 30% by weight of isophthalic acid, all based on the total weight of the composition.
USP 6127436 discloses a process for converting PET polymer into an organic binder oligomer having an acid value between 5 and 50 mg KOH per gram comprising: a)  contacting PET polymer particles with between 3 and 25 weight percent mixture of C3 + 1,2-alkylene glycol (which includes diethylene glycol) and polyhydric aliphatic alcohol in a 1:2 to 1:5 weight ratio, respectively, under alcoholysis conditions and in the presence of an alcoholysis catalyst for a time sufficient to convert said polymer to an oligomeric PET polyol . (Note in col. 3 line 40 that  the alcoholysis is carried out using a mixture of propylene glycol and glycerol.

Although the reference does note discloses the percents in the same manner, the amounts appear to overlap those ranges claimed. Thus, since the product appears to be same as shown above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 



With regard to claim 12, wherein the reaction mixture further comprises 3% to 15% by weight of trimellitic acid or trimellitic anhydride, based on the total weight of the composition.

 	Note that it is well-known in the art that Trimellitic anhydride's main application is in the esterification of alcohols for the production of resins, powder coatings, and as a binder for glass fibers, and other aggregates. Although the primary reference USP anhydrides or acyl halides to form a binder resin. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ trimellitic anhydride as a binding agent for the resin since , it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 13, wherein the reaction mixture further comprises a catalyst in an amount of 0.001% to 3% by weight, based on the total weight of the composition.


In col. 4 lines 44-49, of the primary reference USP 6127436, [t]he mixture is then placed in contact with a transesterification or alcoholysis catalyst to produce a reclaimed oligomeric polyol PET having branching secondary hydroxyl groups. Note also col. 5 lines 8-13 discloses “Catalysts which are useful in the depolymerization reaction include any catalysts employed in the conventional synthesis of PET and includes, for example, antimony trioxide, tetraalkyl titanates, alkyl metal hydroxides and methoxides and alkaline earth metal oxide and hydroxides.” 

With regard to claim 14, wherein the polyester resin has a number average molecular weight of 1,000 to 7,000 Da, and a weight average molecular weight of 4,000 to 30,000 Da.

Claim 1 of the primary reference USP 6127436 discloses a polyethylene terephthalate oligomer having a number average molecular weight of about 850 to 5000, a weight average molecular weight of about 4,000 to 25,000 and an acid value about 5 to 50 mg KOH per gram comprised of about 40 to 70 weight percent recurring ethylene terephthalate units, recurring units of C3+ alpha alkylene terephthalate, hydroxy alkylene terephthalate and pendant units of polybasic aliphatic, alicyclic or aromatic monocarboxylate.


With regard to claim 15, comprising heating waste terephthalate polymer and glycol(s) above 150°C to produce an intermediate product characterized by a 15 minute clear peel, and heating the thus obtained intermediate product with a polybasic acid at a temperature of at least 150°C.

In col. 4 lines 48-62 of the primary reference USP 6127436, the oligomerization reaction (which is the intermediate product) is carried out at a temperature between 150 and 250.degree. C., preferably between 190 and 225.degree. C. and most preferably between 215 and 220.degree. C. for about 2 to 12 hours, preferably 3 hours, or even more preferably until the solid PET, glycol, glycerol mixture converts to a clear or homogeneous mixture or melt-solution that contains no visible PET particles. The resulting oligomeric PET polyol should have a hydroxyl number between 48 and 412. 


With regard to claim 16 directed to a water-soluble or water-dispersible polyester resin prepared by the method of claim 1.
Claim 16 is directed to a “product-by-process” claim. 


As such, as noted in MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Thus, in the instant case, as demonstrated in the discussions above for claims 1 and 22, etc., applicants’ reactants, process steps and reaction conditions are basically the same as that of the primary reference USP 6127436,.

With regard to claim 18, which discloses a dissolved or dispersed in water, wherein the water optionally contains an alkali metal, or ammonium hydroxide, or ammonium carbonate.




With regard to claim 19, diluted with water to a resin solids content of 0.5% to 30%.

The reference does not disclose the resin solid content as claimed via the dilution with water. However, the dilution a polyethylene terephthalate reaction product with water to produce varying contents of resin solid is known in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 


With regard to claim 22 directed to a solid pigment preparation comprising:

a)    5% to 99% by weight of at least one pigment, based on the total weight of the pigment preparation;

b)    0.1% to 90% by weight of the resin of any one of claims claim 16 [[to 17]], based on the total weight of the pigment preparation;

c)    0% to 2% by weight of one or more auxiliary materials selected from the group consisting of fillers, flame retardants, preservatives, photoprotectants, pigmentary dispersants, nonpigmentary dispersants, surfactants, antioxidants, defoamers, resins, and antistatic agents, each based on the total weight of the pigment preparation.

In addition to the discussion in claim 1 above of the primary reference USP 6127436 regarding the process of making the coating, the use of the coating or the application of a coating used as a pigmented or color naturally flows from the fact that coatings, in general, may be used as coatings with pigment or color although the reference ‘436 does not specifically disclose the particular use. However, USP 8637586 discloses a similar coating composition prepared from a water-dispersible polyester through the process of alcoholysis and using the same reactants, i.e. terephthalic acid derivatives, polybasic acids, fatty acids, glycerides and polyols and the like. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the coating of ‘436 as a paint or pigment on an article since it naturally flows from the use and/or function of a coating materials in general; and further in view of USP 8637586 which specifically discloses the use of water-dispersible polyester prepared by the same process is used as a pigment material. as a binding agent for the resin since, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 


With regard to claim 23 directed to the pigment preparation above, wherein the pigment is selected from the group consisting of monoazo, diazo, lacked azo, [3-naphthol, Naphthol AS, benzimidazolone, disazo condensation, azo metal complex pigments, phthalocyanine, quinacridone, perylene, perinone, thioindigo, anthanthrone, anthraquinone, flavanthrone, indanthrone, isoviolanthrone,
pyranthrone, dioxazine, quinophthalone, isoindolinone, isoindoline and diketopyrrolopyrrole pigments or the acidic to alkaline carbon blacks selected from the group consisting of furnace blacks and gas blacks, and blends thereof.


In addition to claims 1 and 22 above, note col. 11 lines 44-58 of ‘586 discloses “[t]he coating composition can be opaque, colored,  pigmented, or transparent (no pigment). Suitable pigments include titanium dioxide white, carbon black, lampblack, black iron oxide, red iron oxide, yellow iron oxide, brown iron oxide (a blend of red and yellow oxide with black), phthalocyanine green, phthalocyanine blue, organic reds (such as naphthol red, quinacridone red and toulidine red),quinacridone magenta, quinacridone violet, DNA orange, and/or organic yellows (such as Hansa yellow). Also included are IR reflective pigments Shepherd yellows, Shepherd blacks, Shepherd blues, and Shepherd greens,. Also included are metallic and effect pigments -Stapa.” Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the type of pigments as disclosed in the secondary reference ‘586 in the primary reference ‘436 since, it is commonly known to use a pigment in polyester coating materials.  Moreover,  it is prima facie obvious to select a Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 24, wherein the preparation is in the form of powder, granulate, or presscake.

The particular pigment preparation useable would have been known to the skill artisan. Note a similar coating polyester USP 5726277 col. 3 line 60-62 which prepares from glycolysis reaction from the same components which employs the recycled polymer formulation can be used as adhesive, coating or binder in many fields. For example, they can be used as clay or pigment binder for textiles, paper, tissue; as a laminating adhesive; a chip board or plywood binder, as hot melt adhesive, as paint binder as powder coatings etc.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pigment as disclosed in ‘586 in the form of a powder as disclosed in of ‘277 for the product in the primary reference ‘436 since it is commonly known to use both a pigment and a pigment in the form of a powder in polyester coating materials. It is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 25, directed to a composition comprising the pigment preparation of claim 24, and water, or an organic solvent, or a mixture of water and organic solvent.

Note Example 1, of ‘436 discloses the use of Methyl hexahydrophthalic anhydride (a colorless organic liquid) is added to the reaction as a solvent. 

 
With regard to claim 26 directed to a pigmented material comprising the pigment preparation above, 

Note col. 1 lines 32-35, of ‘436 states “[t]he properties of PET are so superior that the resin successfully challenges polyolefins as the material of choice for the manufacture of clothing, carpeting, industrial products, soft drink bottles, cast and injection molded articles.” Note that any of the articles above are known to have pigment. 


With regard to claim 28 directed to a printed article or food packaging article comprising the pigmented material.

Note discussion in applicants’ claim 26 above particularly regarding soft drink bottles. 


    In conclusion, in view of the discussions above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. 


Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 

Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765